Citation Nr: 0109819	
Decision Date: 04/03/01    Archive Date: 04/11/01	

DOCKET NO.  96-48 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease, 
variously claimed as coronary artery disease with probable 
congenital abnormality of the aortic valve.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran retired from military service in September 1982, 
after more than 23 years active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada, and from a February 2000 rating 
decision by the RO in Los Angeles, California.

This case was previously before the Board in April 1997.  At 
that time, the Board denied entitlement to service connection 
for a chronic back disorder and squamous cell carcinoma of 
the tongue, as well as an increased (compensable) evaluation 
for the postoperative residuals of excision of a lipoma of 
the right lower back.  That same decision remanded for 
additional development the issues of service connection for a 
chronic heart disorder, a chronic right shoulder and arm 
disorder, and chronic prostatitis, and an increased 
(compensable) evaluation for degenerative disc disease with 
osteoarthritis of the cervical spine.

Based on evidence obtained subsequent to the aforementioned 
remand, the RO, in a rating decision of February 2000, 
granted service connection for median neuropathy of the right 
wrist, and assigned a 10 percent evaluation, effective 
January 31, 1996.  That same rating decision granted a 
20 percent evaluation for degenerative disc disease of the 
cervical spine, once again, effective January 31, 1996.  
Inasmuch as the veteran's claimed right shoulder and arm 
symptomatology was determined to be attributable to his 
service-connected cervical spine and right wrist pathology, 
the issue of service connection for chronic right shoulder 
and right arm disorders has effectively been rendered moot.  
Accordingly, the Board will confine its review solely to 
those issue listed on the title page of this decision.

Finally, for reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine will be the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran does not currently suffer from chronic 
acquired heart disease.

2.  The veteran does not currently suffer from chronic 
prostatitis.


CONCLUSIONS OF LAW

1.  Chronic heart disease was not incurred in or aggravated 
by active military service, nor many such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

2.  Chronic prostatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  At the time of a service medical 
examination in early December 1959, the veteran gave a 
history of sharp chest pain "once in a while" with no 
particular time of onset.  A physical examination of the 
veteran's heart and vascular system conducted at that time 
was within normal limits, and no pertinent diagnosis was 
noted.

In November 1973, the veteran was seen for complaints of 
frequent, painful urination and "persistent burning."  On 
physical examination, the veteran's prostate was very 
slightly tender, but not boggy.  The clinical assessment was 
nonspecific urethritis, mild prostatitis.

On follow-up approximately one week later, the veteran stated 
that his frequency, dysuria, and discharge had decreased.  
The clinical assessment was resolving prostatitis.

On follow-up examination in December 1973, the veteran 
described only rare dysuria, and no nocturia.  The veteran's 
prostate was described as much firmer, with only minimal 
bogginess.  The clinical assessment was "improving."

During the course of outpatient treatment in late November 
1974, the veteran complained of urethral discharge, with 
slight dysuria, and a "history of chronic prostatitis."  On 
physical examination, it was noted that the veteran's 
prostate was slightly boggy, and that the right lobe was 
tender.  The clinical impression was chronic prostatitis.  

While on leave in May 1976, the veteran was seen at a private 
medical facility for intermittent aching precordial chest 
pain down the left midclavicular line.  On physical 
examination, the veteran's carotids were 3/4 without bruits.  
His chest was clear, and cardiac examination showed a good 
PMI in the midclavicular line.  At the time of evaluation, 
there was no evidence of heaves, thrusts, or thrills.  
Further examination revealed a "snapping S1," and a normal 
S2, with very little split on inspiration.  Deep inspiration 
showed evidence of sinus arrhythmia, with a Grade I to II, 
very shrill diamond-shaped murmur at the left lower sternal 
border to the apex.  There was no click, or evidence of S3 or 
S4.  Further examination revealed a high pitched, short 
"whistly" sound which was variable, and lasted only 
approximately one-quarter of a diastole.  
Electrocardiographic examination was within normal limits 
with the exception of some peaking of T-waves in the 
precordial leads.  At the time of evaluation, radiographic 
studies of the veteran's chest were within normal limits.  An 
exercise tolerance test was described as "suspicious," with 
ST-segment changes which were considered abnormal, though 
possibly representative of hyperventilation.  The clinical 
impression was of anterior left chest pain without muscle 
tenderness, the characteristics of which were not 
representative of ischemic heart disease.  Additionally noted 
was the presence of a heart murmur, most likely 
representative of a mitral insufficiency murmur.  

During the course of outpatient treatment in June 1976, the 
veteran complained of chest pain the previous month.  
Apparently, a work-up at that time raised some question of 
myocardial ischemia.  Reportedly, the veteran had been 
experiencing minimal chest pain unrelated to exertion.  A 
prior echocardiogram was described as normal, though there 
was a septal murmur of questionable mitral origin.  On 
physical examination, the veteran's heart was within normal 
limits, with no evidence of any murmur.  Electrocardiographic 
findings were within normal limits.

In early December 1976, the veteran was seen for a suspected 
prostate infection.  At the time of evaluation, the veteran 
complained of discharge, as well as urinary frequency and 
dysuria.  On physical examination, the veteran's prostate was 
within normal limits.  The clinical assessment was rule out 
AC, probable nonspecific urethritis.  

In February 1982, the veteran was once again seen with 
complaints of chest pain.  At the time of evaluation, the 
veteran described no strenuous activities in conjunction with 
the onset of his pain.  Electrocardiographic examination was 
within normal limits.  The clinical assessment was chest pain 
of questionable etiology. 

On service separation examination in late April 1982, the 
veteran gave a history of chest pain of unknown etiology.  
Additionally noted were occasional palpitations of the heart, 
for which no treatment was indicated.  A physical examination 
of the veteran's heart and vascular system was within normal 
limits, as were radiographic studies of the veteran's chest.  
The veteran's rectum and prostate were likewise within normal 
limits, and no pertinent diagnoses were noted.

In early May 1982, the veteran was seen with a complaint of 
"palpitations."  Reportedly, the veteran's heart had skipped 
2 to 3 beats, mainly at night while he was resting.  At the 
time of evaluation, the veteran denied prolonged episodes of 
dizziness, though he did experience occasional substernal 
chest pain lasting "15 minutes to hours," which was totally 
unrelated to exertion.  On physical examination, the 
veteran's chest was clear.  Further examination revealed a 
I/II systolic murmur, though without S3, S4 or "click."  
Electrocardiographic examination was within normal limits.  
The clinical assessment was benign premature beats, probably 
atrial, related to caffeine/nicotine/ETOH.

In a service medical facility record of September 1990, it 
was noted that the veteran's echocardiogram was within normal 
limits.  

At the time of a period of private hospitalization for an 
unrelated medical problem in May 1994, it was noted that the 
veteran's preoperative electrocardiogram had demonstrated an 
ST-segment in the anterior precordium, with mild J-point 
elevation.  While it was felt that this might represent early 
repolarization, an acute injury process could not be 
excluded.  At the time of admission, the veteran gave a 
history of intermittent chest pressure, most notable in the 
morning, with no clear exertional component.  Additionally 
noted was a history of coronary artery disease.  On physical 
examination, the veteran's heart displayed a regular rate and 
rhythm, without murmurs, rubs, or gallops.  Echocardiographic 
examination was consistent with left atrial enlargement, 
though with normal left ventricular size and systolic 
function, no pericardial effusion, no thrombus, and a normal 
valvular anatomy.  The pertinent clinical assessment was mild 
aortic insufficiency.

During the course of a routine physical examination at a 
service medical facility in late March 1995, it was noted 
that the veteran's prostate was somewhat enlarged, though the 
remainder of the examination was within normal limits.  The 
clinical assessment was probable benign prostatic 
hypertrophy.

During a period of service medical facility hospitalization 
for an unrelated medical problem in April 1996, there were 
noted occasional irregularities of the veteran's heart which 
sounded like premature ventricular contractions.  
Additionally noted was a slight decrease in the veteran's 
urinary stream, which had reportedly recently been evaluated 
by a urologist, and found to be related to benign prostatic 
hypertrophy.  

In June 1996, a VA cardiovascular examination was 
accomplished.  At the time of examination, the veteran gave a 
history of chest pain since the 1970's.  Reportedly, the 
veteran had been told that he had a murmur.  When further 
questioned, the veteran noted frequent irregularities of his 
heart, which sometimes "took his breath away."  Additionally 
noted were arrhythmias lasting "a few seconds."  On physical 
examination, the size of the veteran's heart was "borderline" 
on percussion.  Sinus rhythm was within normal limits.  
Further examination revealed a mitral murmur, though with no 
clicks or rubs.  The clinical assessment was mitral murmur. 

During the course of a service medical facility examination 
in early November 1996, the veteran complained of 
pain/pressure in his chest, which had been present since 
1985, and which had reportedly been diagnosed as "irregular 
heartbeats."  Reportedly, the veteran had undergone several 
EKG's and Holter tests, all of which were within normal 
limits.  When questioned, the veteran stated that his chest 
pain lasted a few minutes, and felt "like a lump" under the 
right side of his sternum.  At the time of examination, no 
pertinent diagnosis was noted.  

In July 1999, a VA genitourinary examination was 
accomplished.  At the time of examination, the veteran gave a 
history of "chronic prostatitis."  The veteran stated that 
while he was in the service, he was diagnosed with chronic 
prostatitis by a physician.  Reportedly, the symptoms at that 
time consisted of burning with urination, as well as a 
feeling of inability to urinate.  According to the veteran, 
since the time of his initial "flare-ups," he had experienced 
only intermittent flare-ups, approximately once every other 
year, accompanied by symptoms consistent with his "initial 
problem."  These symptoms consisted of a feeling of an 
inability to void, as well as burning on urination.  
According to the veteran, when he experienced these "flare-
ups," he was given antibiotics, following which his problem 
resolved.  At no time, according to the veteran, had he 
required urinary catheterization.  Nor had he undergone any 
surgical procedures for his genitourinary problem.  According 
to the veteran, his most recent "flare-up" had occurred 
approximately one year ago.  Currently, the veteran was 
taking no medication for any genitourinary problem.  The 
veteran stated that he experienced an intermittent weakened 
stream on a normal basis.  Reportedly, the veteran urinated 
approximately every 3 to 4 hours during the day, and arose at 
night 1 to 2 times.  The veteran stated that he experienced 
no hesitancy or intermittence, though, on those occasions 
when his prostatitis "flared up," he had a feeling of 
"incomplete emptying of his bladder."  According to the 
veteran, he suffered no regular dysuria or urgency.  Digital 
rectal examination showed the veteran's prostate to be 
elastic, with no nodules, and no tenderness.  The clinical 
assessment was of a history of chronic prostatitis, with no 
current evidence of prostatitis, and no need for treatment.  

On VA cardiovascular examination in late July 1999, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned, the veteran described a 
feeling of "mushiness" in his heart, lasting approximately 4 
to 5 minutes, and occurring approximately 2 to 3 times per 
week.  This sensation was not accompanied by pain or 
discomfort, nor did the veteran experience any syncope.  At 
the time of evaluation, the veteran gave no history of pedal 
edema, though he reportedly experienced shortness of breath 
both at night and during the day.  According to the veteran, 
his daytime shortness of breath was not necessarily related 
to exercise.  On physical examination, the veteran's blood 
pressure in the left arm was 140/76, and in the right arm 
140/80.  The veteran's neck veins were within normal limits, 
and the carotids were well felt.  At the time of examination, 
there was no evidence of any bruit, or of any transmitted 
murmur over the carotids.  The apex beat and PMI was neither 
visible nor palpable, and S1 and S2 were both normal.  There 
was a Grade I/VI systolic murmur in the 3rd and 4th left 
parasternal border, which was also heard laterally toward the 
apex.  The veteran's chest was clear, and there was no 
evidence of any rales.  At the time of evaluation, peripheral 
arterial pulsations were well felt, and there was no pedal 
edema.  Echocardiographic evaluation was consistent with mild 
left ventricular hypertrophy, with an estimated EF (LV) of 
55 plus or minus 5 percent.  Electrocardiographic examination 
was within normal limits, and there was no evidence of 
cardiomegaly on X-ray studies.

On subsequent VA cardiovascular examination in August 1999, 
it was noted that the veteran's claims folder had been 
reviewed "in considerable detail."  That review revealed a 
reference to an echocardiogram in May 1994, which reportedly 
demonstrated normal left ventricular size and function, left 
atrial enlargement, and a normal valvular anatomy, with the 
exception of mild aortic insufficiency.  Additionally noted 
was an electrocardiogram performed at that same time, which 
showed a normal sinus rhythm and possible left ventricular 
hypertrophy.

At the time of evaluation, the veteran once again complained 
of episodes of a "mushy" feeling in the center of his chest, 
lasting for a few minutes, up to 40 minutes.  According to 
the veteran, he got "palpitations" on these occasions.  
Additionally noted were problems with mild dyspnea on 
exertion, particularly when walking uphill.  The veteran's 
main problem, however, was exertional chest pain.  
Reportedly, for the past two years, he had experienced 
episodes of central chest tightness with radiation to his 
left neck when playing golf.  According to the veteran, this 
"discomfort" did not occur at rest, and was relieved by 
resting for 4 to 5 minutes.

On physical examination, the veteran's blood pressure was 
130/70.  His heart displayed a regular rate and rhythm, 
without any discernible murmur.  An echocardiogram of late 
July 1999 showed normal left ventricular systolic function, 
with an ejection fraction of 55 percent, mild left 
ventricular hypertrophy, and thickening of the aortic valve 
leaflets, as well as mild aortic, mitral, and tricuspid 
regurgitation.  Pulmonary artery systolic pressure was within 
normal limits.  

According to the examiner, the veteran had apparently had a 
heart murmur "for some time."  In the opinion of the 
examiner, a murmur heard during the veteran's military 
service most probably represented mild aortic regurgitation, 
likely due to a congenital abnormality of the veteran's 
aortic valve.  In any case, aortic regurgitation of this 
minimal amount was felt not to be related to any significant 
disability.  Further noted was the presence of "probable" 
coronary artery disease.  In the opinion of the examiner, the 
veteran had a "history of classical angina" which had been 
fully progressive and, when combined with his risk factors, 
quite likely represented atherosclerotic artery disease.  
Currently, the veteran's activity was limited to 
approximately 7 METs by the development of chest pain.

Following an exercise treadmill test conducted in conjunction 
with the veteran's cardiovascular examination, it was noted 
that the veteran experienced no chest pain, but had 0-1 
millimeters of TS-depression, increasing to 3 millimeters at 
peak exercise.  While, in the opinion of the examiner, the 
veteran's test lacked some specificity due to the presence of 
resting left ventricular hypertrophy on his 
electrocardiographic examination, findings on exercise 
testing were considered to represent the presence of coronary 
disease.  It was, however, noted that the veteran was in a 
very low risk group for one-year cardiac mortality due to his 
exercise capacity.

In October 2000, the Board sought the opinion of a medical 
expert regarding the nature and etiology of the veteran's 
claimed cardiac pathology.  In February 2001, following a 
full review of the veteran's claims folder, a VA specialist 
in cardiology reported the following:

There is no indication that this veteran 
had ischemic or valvular cardiac disease 
during or within one year after military 
service.  Although the actual ECG's are 
not present for review, there is adequate 
documentation that supports these were 
evaluated by a physician.  Even at age 
55, there was no evidence of ischemia by 
cardiac tests.  One note states that he 
had hyperlipidemia.  However, that is not 
supported by a lab test on May 6, 1994, 
where the lipids were within normal 
ranges.  He had no evidence of 
hypertension except for one BP recording 
on June 25, 1996.  Therefore, the only 
major risk factors for CAD are smoking 
and family history.

There is no evidence that this veteran 
had congenital heart disease as shown by 
ECHO's in 1976 and 1990 that were normal 
prior to mild AI being noted in 1994.  
The mild AI is not pathologic, and is 
probably not audible to most observers.  
Mild aortic insufficiency can be acquired 
with aging as the aorta and aortic valve 
become sclerotic.  

Although this veteran had periodic chest 
pain since age 20, there is no evidence 
that he had CAD during his period of 
military service or one year thereafter.  
Even his cardiac tests in 1999 were not 
conclusive for ischemic coronary disease 
at age 60.

After a thorough review of the chart, I 
do not find that there is adequate 
evidence to support the veteran's claim 
of disability from cardiac disease either 
during military service or now.  He does 
not have a history of a myocardial 
infarction, significant ischemia, 
valvular disease, or congestive heart 
failure.  With good control of major 
cardiac risk factors (i.e., no smoking, 
lipids, glucose, and BP monitoring), it 
is my hope that his good cardiac health 
will continue.


Analysis.  The veteran in this case seeks service connection 
for heart disease, including coronary artery disease, as well 
as for chronic prostatitis.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In the present case, while on a number of occasions in 
service, the veteran was seen and/or evaluated for complaints 
of chest pain, as of the time of a service separation 
examination in April 1982, the veteran's heart and vascular 
system were within normal limits, as were radiographic 
studies of the veteran's chest.  While in May 1982, just 
prior to the veteran's discharge, he was seen for complaints 
of "palpitations," and/or "skipped beats," these were 
ultimately determined to be benign, and most probably related 
to the intake of caffeine, nicotine, or alcohol.  The Board 
acknowledges that the veteran has been described as 
exhibiting mild aortic insufficiency, coronary artery 
disease, and a mitral valve murmur.  The mitral valve murmur 
has generally been acknowledged to represent a congenital 
condition for which service connection may not be granted.  
See 38 C.F.R. § 3.303(c) (2000).  Moreover, following a 
review of the veteran's entire record in February 2001, it 
was the opinion of a cardiologist that there was "no 
evidence" that the veteran had congenital heart disease as 
shown by ECHO's in 1976 and 1990.  That same physician stated 
that there was "no indication" that the veteran had either 
ischemic or valvular cardiac disease during or within one 
year following his military service, and that the mild aortic 
sufficiency first noted in 1994 was "not pathologic," and 
could be acquired with aging "as the aorta and aortic valve 
became sclerotic."  Though the veteran had experienced 
periodic chest pain since age 20, there was no evidence that 
he had coronary artery disease either during service, or 
within the first year following service discharge.  In point 
of fact, the veteran's cardiac tests conducted in 1999 were 
not conclusive for ischemic coronary disease at the age of 
60.  Following a thorough review of the veteran's chart, the 
VA examiner was of the opinion that there was inadequate 
evidence to support the veteran's claim of disability for 
cardiac disease, either during military service, or at 
present.  In point of fact, the veteran had neither a history 
of myocardial infarction or significant ischemia, nor any 
evidence of valvular disease or congestive heart failure.

The Board has taken into consideration the veteran's various 
arguments regarding the origin and etiology of his claimed 
heart disease.  However, as is clear from the above, there 
exists no objective evidence that the veteran currently 
suffers from any such pathology.  Under such circumstances, 
his claim for service connection must be denied.

Turning to the issue of service connection for chronic 
prostatitis, the Board notes that, while on various occasions 
in service, the veteran received treatment for what was 
described at that time as "chronic" prostatitis, as of the 
time of the aforementioned service separation examination in 
April 1982, the veteran's prostate was within normal limits, 
and no pertinent diagnosis was noted.  While on recent VA 
genitourinary examination in July 1999, the veteran stated 
that he urinated approximately every 3 to 4 hours during the 
day, and arose 1 to 2 times at night, on physical 
examination, the veteran's prostate felt "elastic," with no 
nodules, or any evidence of tenderness.  The clinical 
assessment was of only a "history" of chronic prostatitis, 
with no evidence of prostatitis at the current time.  

The Board notes that, for purposes of determining the 
veteran's entitlement to service connection, there must be, 
at a minimum, evidence of current disability.  38 U.S.C.A. 
§§ 1110, 1131 (2000).  Absent such evidence, which is to say, 
evidence of chronic prostatitis, the veteran's claim must be 
denied.  

On November 9, 2000, the President signed into law the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In reaching these 
determinations, the Board has given due consideration to the 
provisions of the recently-passed VCAA, as those provisions 
impact upon the adjudication of the veteran's current claims.  
However, following a thorough review of the record, the Board 
is satisfied that he VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
multiple VA examinations, and the obtaining of a medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with VA's duty to 
assist him mandated by the aforementioned legislation. 


ORDER

Service connection for chronic heart disease, variously 
claimed as coronary artery disease with probable congenital 
abnormality of the aortic valve, is denied.

Service connection for chronic prostatitis is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected degenerative disc 
disease of the cervical spine.  In that regard, and as noted 
above, the RO, in a rating decision of February 2000, granted 
service connection for median neuropathy of the right wrist 
secondary to the veteran's service-connected degenerative 
disc disease of the cervical spine.  Recent VA neurologic and 
orthopedic examinations have variously described the 
veteran's right upper extremity pathology as due in part to 
service-connected degenerative disc disease of the cervical 
spine, and in part to right wrist median neuropathy.  
However, it is at present unclear what degree of the 
veteran's current disability is, in fact, specifically 
attributable to his degenerative disc disease of the cervical 
spine.  

The Board further notes that the VCAA redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Accordingly, the case is REMANDED for the following:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to August 1999, the date of the most 
recent VA examinations of record, should 
be obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign any necessary authorization for 
release of private medical records to VA.

2.  The veteran should then be afforded 
orthopedic and neurologic examinations, to 
include all appropriate studies, in order 
to more accurately determine the current 
severity of his service-connected 
degenerative disc disease of the cervical 
spine.  All pertinent symptomatology and 
findings should be reported in detail.  
Following completion of the examinations, 
the appropriate examiner or examiners 
should specifically comment as to what 
part of the veteran's current 
symptomatology is directly attributable to 
his service-connected degenerative disc of 
the cervical spine, as opposed to median 
neuropathy of the right wrist, or other 
nonservice-connected disabilities.  The 
claims file must be made available to the 
examiners prior to the examinations.

3.  The RO should then review the claims 
file, and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 




